Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 7/31/2019.
Claims 1-20 are presented for examination. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.
Claim 15 recites a "computer readable medium" storing instructions to perform various functions. The specification provides no definition for "computer readable medium" that excludes signals per se. Thus, the broadest, reasonable interpretation of "computer readable medium" encompasses non-statutory subject matter (transmission media) that is unpatentable under 35 U.S.C. 101. Although, "computer readable storage medium" is recited, this is not equivalent to "computer readable medium". Examiner suggests amending to read "computer readable storage medium" or "non-transitory computer readable medium".
Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101.
Claims 16-20 depend from independent claim 15, and are therefore rejected under the same rational for at least the same reasoning given above with regard to those claims.
Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 requires the correction of the rejection under 35 U.S.C. 101 described above to claim 15 from which it depends on.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20200402058 A1 thereafter "Zhou"), in view of Bandi et al (US 20190272470 A1 thereafter "Bandi").
As to claim 1, Zhou discloses a computer-implemented method for reducing bias in active learning, comprising: [Machine learning is performed as new data is received (active learning) [See ¶-106]]
monitoring, upon adding a selected data point to a virtual training dataset, for data bias in the virtual training dataset; [Data (virtual training dataset) is received and analyzed to detect outliers (data bias) [See ¶-53]]
modifying, when data bias is detected, the data point to generate a modified data point; … [When an outlier is detected, it is normalized according to normalization rules [See ¶-53]].
However, Zhou do not teach "retaining the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
On the other hand, Bandi does teach "retaining the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
Bandi discloses a system that removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection to incorporate the teachings of Bandi's abnormality classification.
Motivation to do so would be to more effectively and efficiently provide results to a user for detecting anomalies, as taught by Bandi [See ¶-13].
[Examiner's note: The limitation "predefined tolerance or not within a bin of a desired class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "not within a bin of a desired class" teaches the entire limitation]
As to claim 3, Zhou and Bandi disclose the computer-implemented method of claim 1, further comprising discarding the modified data point when the raw value of the modified data point is not within a predefined tolerance or not within a bin of a desired class [Bandi, the system removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class)].
As to claim 8, Zhou discloses a system for reducing bias in active learning, comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a reduced bias active learning engine via the bus that when executing the program instructions causes the system to: [Memory 610 (memory medium) stores instructions performed on a processor 602 [See ¶-139]. A skilled artisan would understand that computer elements are connected via a bus. Machine learning is performed as new data is received (active learning) [See ¶-106]]
monitor, upon adding a selected data point to a virtual training dataset, for data bias in the virtual training dataset; [Data (virtual training dataset) is received and analyzed to detect outliers (data bias) [See ¶-53]]
modify, when data bias is detected, the data point to generate a modified data point; … [When an outlier is detected, it is normalized according to normalization rules [See ¶-53]].
However, Zhou do not teach "retain the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
On the other hand, Bandi does teach "retain the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
Bandi discloses a system that removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection to incorporate the teachings of Bandi's abnormality classification.
Motivation to do so would be to more effectively and efficiently provide results to a user for detecting anomalies, as taught by Bandi [See ¶-13].
[Examiner's note: The limitation "predefined tolerance or not within a bin of a desired class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "not within a bin of a desired class" teaches the entire limitation] 
As to claim 10, Zhou and Bandi disclose the system of claim 8, the instructions further causing the system to discard the modified data point when the raw value of the modified data point is not within a predefined tolerance or not within a bin of a desired class [Bandi, the system removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class)].
As to claim 15, Zhou discloses a computer program product embodied in a computer readable medium that, when executed by a computer device, performs a method for reducing bias in active learning, the method comprising: [Memory 610 (computer readable medium) stores instructions performed on a processor 602 (computer device) [See ¶-139]. Machine learning is performed as new data is received (active learning) [See ¶-106]]
monitoring, upon adding a selected data point to a virtual training dataset, for data bias in the virtual training dataset; [Data (virtual training dataset) is received and analyzed to detect outliers (data bias) [See ¶-53]]
modifying, when data bias is detected, the data point to generate a modified data point; … [When an outlier is detected, it is normalized according to normalization rules [See ¶-53]].
However, Zhou do not teach "retaining the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
On the other hand, Bandi does teach "retaining the modified data point when a raw value of the modified data point is within a bin of a desired class, wherein the desired class includes a class label."
Bandi discloses a system that removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection to incorporate the teachings of Bandi's abnormality classification.
Motivation to do so would be to more effectively and efficiently provide results to a user for detecting anomalies, as taught by Bandi [See ¶-13].
[Examiner's note: The limitation "predefined tolerance or not within a bin of a desired class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "not within a bin of a desired class" teaches the entire limitation] 
As to claim 17, Zhou and Bandi disclose the program product of claim 15, the method further comprising discarding the modified data point when the raw value of the modified data point is not within a predefined tolerance or not within a bin of a desired class [Bandi, the system removes data points classified as anomaly data [See ¶-20]. Thus, a skilled artisan would understand that data is retained if not classified as anomaly data points, or non-anomaly (desired class)].
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20200402058 A1 thereafter "Zhou"), in view of Bandi et al (US 20190272470 A1 thereafter "Bandi"), in view of Bivens et al (US 20200167643 A1 thereafter "Bivens").
As to claim 2, Zhou and Bandi do not disclose "monitoring, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modifying, when model bias is detected, the data point to generate a modified data point."
On the other hand, Bivens does teach "monitoring, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modifying, when model bias is detected, the data point to generate a modified data point."
Bivens discloses that model bias is detected ("monitoring, … for model bias") in a machine learning algorithm [See ¶-44-45]. When the model bias is detected, the input data to the model is modified ("generate a modified data point") [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Bivens' model bias detection.
Motivation to do so would be to mitigate and reduce machine learning bias, as taught by Bivens [See ¶-8].
As to claim 9, Zhou and Bandi do not disclose "monitor, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modify, when model bias is detected, the data point to generate a modified data point."
On the other hand, Bivens does teach "monitor, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modify, when model bias is detected, the data point to generate a modified data point."
Bivens discloses that model bias is detected ("monitoring, … for model bias") in a machine learning algorithm [See ¶-44-45]. When the model bias is detected, the input data to the model is modified ("generate a modified data point") [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Bivens' model bias detection.
Motivation to do so would be to mitigate and reduce machine learning bias, as taught by Bivens [See ¶-8]. 
As to claim 16, Zhou and Bandi do not disclose " monitoring, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modifying, when model bias is detected, the data point to generate a modified data point."
On the other hand, Bivens does teach "monitoring, after performing active learning by executing a machine learning model using the virtual training dataset, for model bias related to the data point and modifying, when model bias is detected, the data point to generate a modified data point."
Bivens discloses that model bias is detected ("monitoring, … for model bias") in a machine learning algorithm [See ¶-44-45]. When the model bias is detected, the input data to the model is modified ("generate a modified data point") [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Bivens' model bias detection.
Motivation to do so would be to mitigate and reduce machine learning bias, as taught by Bivens [See ¶-8]. 
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20200402058 A1 thereafter "Zhou"), in view of Bandi et al (US 20190272470 A1 thereafter "Bandi"), in view of Dey et al (US 20200311486 A1 thereafter "Dey"), in view of Deo et al (US 20190147371 A1 thereafter "Deo").
As to claim 4, Zhou and Bandi do not disclose "monitoring for data bias and model bias related to the modified data point and adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Dey does teach "monitoring for data bias and model bias related to the modified data point…".
Dey discloses a system that detects dataset bias and model bias [See ¶-17, 20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Dey's bias checker.
Motivation to do so would be to determine if a bias checker accurately determines bias [See ¶-19].
However, Zhou, Bandi, and Dey do not teach "adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Deo does teach "adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
Deo discloses a system that identifies data bias and neutralizes the data bias to generate unbiased data so no bias is detected (no bias is detected) [See ¶-24]. The unbiased test data is separated into a training set and a test set ("adding the modified data point to a testing dataset") [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, Bandi's abnormality classification, and Dey's bias checker to incorporate the teachings of Deo's unbiased test data.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Deo's unbiased test data would have predictably resulted in providing test output from a model that is not biased by the test data or training data.
As to claim 11, Zhou and Bandi do not disclose "monitor for data bias and model bias related to the modified data point and add the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Dey does teach " monitor for data bias and model bias related to the modified data point …"
Dey discloses a system that detects dataset bias and model bias [See ¶-17, 20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Dey's bias checker.
Motivation to do so would be to determine if a bias checker accurately determines bias [See ¶-19].
However, Zhou, Bandi, and Dey do not teach "add the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Deo does teach "add the modified data point to a testing dataset when no bias is detected related to the modified data point."
Deo discloses a system that identifies data bias and neutralizes the data bias to generate unbiased data so no bias is detected (no bias is detected) [See ¶-24]. The unbiased test data is separated into a training set and a test set ("adding the modified data point to a testing dataset") [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, Bandi's abnormality classification, and Dey's bias checker to incorporate the teachings of Deo's unbiased test data.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Deo's unbiased test data would have predictably resulted in providing test output from a model that is not biased by the test data or training data.
As to claim 18, Zhou and Bandi do not disclose "monitoring for data bias and model bias related to the modified data point and P201900559US01Page 32 of 34adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Dey does teach "monitoring for data bias and model bias related to the modified data point…".
Dey discloses a system that detects dataset bias and model bias [See ¶-17, 20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Dey's bias checker.
Motivation to do so would be to determine if a bias checker accurately determines bias [See ¶-19].
However, Zhou, Bandi, and Dey do not teach "adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
On the other hand, Deo does teach "adding the modified data point to a testing dataset when no bias is detected related to the modified data point."
Deo discloses a system that identifies data bias and neutralizes the data bias to generate unbiased data so no bias is detected (no bias is detected) [See ¶-24]. The unbiased test data is separated into a training set and a test set ("adding the modified data point to a testing dataset") [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, Bandi's abnormality classification, and Dey's bias checker to incorporate the teachings of Deo's unbiased test data.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Deo's unbiased test data would have predictably resulted in providing test output from a model that is not biased by the test data or training data. 
Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20200402058 A1 thereafter "Zhou"), in view of Bandi et al (US 20190272470 A1 thereafter "Bandi"), in view of Bhattacharjee et al (US 20170300805 A1 thereafter "Bhattacharjee").
As to claim 6, Zhou and Bandi disclose the computer-implemented method of claim 1, further comprising generating a modified data point [Zhou, When an outlier is detected, it is normalized according to normalization rules [See ¶-53]].
However, Zhou and Bandi do not teach "…when (min(u - a, u - p) >= v) and (max(u + a, u + p) <= v), wherein v represents a raw value of the data point, a represents a standard deviation of a generated distribution, p represents a range limit of the generated distribution, and u represents a mean of the generated distribution."
On the other hand, Bhattacharjee does teach "…when (min(u - a, u - p) >= v) and (max(u + a, u + p) <= v), wherein v represents a raw value of the data point, a represents a standard deviation of a generated distribution, p represents a range limit of the generated distribution, and u represents a mean of the generated distribution."
Bhattacharjee discloses that outliers are detected based on the standard deviation and mean according to defined a formula [See ¶-24-25]. It would have been obvious to modify the detection of outliers to incorporate the formulas (min(u - a, u - p) >= v) and (max(u + a, u + p) <= v). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Bhattacharjee's outlier formula.
Motivation to do so would be to detect outliers more efficiently, as taught by Bhattacharjee [See ¶-26].
As to claim 13, Zhou and Bandi disclose the system of claim 8, the instructions further causing the system to generate a modified data point [Zhou, When an outlier is detected, it is normalized according to normalization rules [See ¶-53]].
However, Zhou and Bandi do not teach "… when (min(p - a, p - p) >= v) and (max(p + a, p + p) <= v), wherein v represents a raw value of the data point, a represents a standard deviation of a generated distribution, p represents a range limit of the generated distribution, and p represents a mean of the generated distribution."
On the other hand, Bhattacharjee does teach "…when (min(u - a, u - p) >= v) and (max(u + a, u + p) <= v), wherein v represents a raw value of the data point, a represents a standard deviation of a generated distribution, p represents a range limit of the generated distribution, and u represents a mean of the generated distribution."
Bhattacharjee discloses that outliers are detected based on the standard deviation and mean according to defined a formula [See ¶-24-25]. It would have been obvious to modify the detection of outliers to incorporate the formulas (min(u - a, u - p) >= v) and (max(u + a, u + p) <= v). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Bhattacharjee's outlier formula.
Motivation to do so would be to detect outliers more efficiently, as taught by Bhattacharjee [See ¶-26].
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20200402058 A1 thereafter "Zhou"), in view of Bandi et al (US 20190272470 A1 thereafter "Bandi"), in view of Cao et al (US 20170236058 A1 thereafter "Cao").
As to claim 7, Zhou and Bandi do not disclose "retaining the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance."
On the other hand, Cao does teach "retaining the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance.
Cao discloses that if the difference between an original score ("raw value of the selected data point") and a normalized score ("raw value of the modified data point") is greater than a threshold (predefined tolerance), then sample (modified data point) is replaced (i.e. discard) [See ¶-61, 63]. A skilled artisan would understand that if the difference is less than the threshold then the sample (modified data point) is maintained (retaining).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Cao's threshold based sample replacing.
Motivation to do so would be to improve accuracy, as taught by Cao [See ¶-63]. 
As to claim 14, Zhou and Bandi do not disclose "retain the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance."
On the other hand, Cao does teach "retain the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance."
Cao discloses that if the difference between an original score ("raw value of the selected data point") and a normalized score ("raw value of the modified data point") is greater than a threshold (predefined tolerance), then sample (modified data point) is replaced (i.e. discard) [See ¶-61, 63]. A skilled artisan would understand that if the difference is less than the threshold then the sample (modified data point) is maintained (retaining).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Cao's threshold based sample replacing.
Motivation to do so would be to improve accuracy, as taught by Cao [See ¶-63].
As to claim 20, Zhou and Bandi do not disclose "retaining the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance."
On the other hand, Cao does teach "retaining the modified data point when a difference of a raw value of the selected data point and the raw value of the modified data point is within a predefined tolerance.
Cao discloses that if the difference between an original score ("raw value of the selected data point") and a normalized score ("raw value of the modified data point") is greater than a threshold (predefined tolerance), then sample (modified data point) is replaced (i.e. discard) [See ¶-61, 63]. A skilled artisan would understand that if the difference is less than the threshold then the sample (modified data point) is maintained (retaining).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhou's outlier detection, and Bandi's abnormality classification to incorporate the teachings of Cao's threshold based sample replacing.
Motivation to do so would be to improve accuracy, as taught by Cao [See ¶-63]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173